PER CURIAM.
Steven Looney challenges his sentence for carrying a concealed firearm. He correctly contends that it was error for the trial court to assess eighteen additional sentencing points for possessing a firearm where the underlying crime was carrying a concealed firearm. See White v. State, 714 So.2d 440 (Fla.1998). The State concedes error but contends that it is harmless error because Looney’s sentence, with a corrected score-sheet, would be unchanged. Although we agree with the State that the sentence Looney is now serving would not change, the scoresheet error could affect a subsequent sentence should Looney violate his probation. Accordingly, we remand with instructions to the trial court to correct the scoresheet.
Sentence affirmed; remanded with instructions to correct the scoresheet.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., Concur.